Simmons, C. J.

1. Blank indorsements of negotiable paper may always be explained as between the parties themselves, and accordingly parol evidence is, in any given instance, admissible to show that such, an indorsement upon a promissory note was made simply to pass title and not to create liability in the indorser. Code, §3808 and cases there cited. See also Galceran v. Noble, 66 Ga. 367; Bedell v. Scarlett, 75 Ga. 56; Neal & Co. v. Wilson, 79 Ga. 736; Eppens v. Forbes, 82 Ga. 748.
2. It follows that there was no error in refusing to grant an injunction to restrain the further proceeding of actions pending on the appeal in the superior court, which had been brought in a county court by an indorsee against an indorser of promissory notes upon the latter’s indorsements of the same in blank, these indorsements, as alleged, having been made merely to pass title, and with a distinct agreement that the indorser was not to be liable. While it is true that in such eases the superior court could administer in behalf of the defendant no relief other than such as he might obtain in the county court, he could in either of these courts make a complete defense at law by pleading and proving the facts as to the purpose for which the indorsementswere made, and consequently there was no occasion for equitable interference. Judgment affirmed.
By amendment it is alleged, that soon after being sued, Bryan went to Windsor and offered him $90, which sum more than covered the $60 paid, -with interest and all costs; but Windsor refused to accept it. Bryan stands ready at all times to pay said sum, provided Windsor will surrender to him the note and judgment recovered thereon, waiving no right to insist on the contract made as before stated. Further, in order to convey title to the $180 note and to show Davis that Windsor had bought it, Windsor insisted that it was necessary for Bryan to sign his name on .the back of the note as it appears; and Bryan, supposing this to be the law, agreed to sign for the purpose, provided he was in no way to be held liable on his indorsement. This both parties agreed to; and Windsor assuring Bryan that he would in no wise be accountable for tbe repayment of tbe note, Bryan signed bis name; and be brings this petition for tbe purpose of obtaining relief from tbe mistake as to tbe legal effect of tbe indorsement; and prays tbat tbe true contract may be set up and carried out, wbicb was, to write only such indorsement as would convey tbe title without rendering tbe indorser liable.
W. P. Wallis, for plaintiff.